EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony A. Salmo on 21 March 2022.

The application has been amended as follows:

Claim 19: A cooking assembly comprising:
a cooking vessel comprising:
a bottom contact portion including a first bore therethrough;
a heating portion spaced above the bottom contact portion and including a second bore therethrough;
a sidewall connected to the heating portion and together with the heating portion configured to retain food in the cooking vessel; and
a deflector formed of the sidewall 
a mixer located within the cooking vessel, the mixer configured to rotate relative to the heating portion, the mixer including:
a hub and a blade extending radially from the hub, the blade rotatable with the hub to engage the heating portion and the sidewall to mix food within the cooking vessel, the deflector extending radially inward toward the hub of the mixer, the deflector configured to engage the food during mixing operations, and the blade configured to pass under the deflector when the blade rotates relative to the heating portion; and
a paddle extending radially from the hub opposite the blade, the blade having a blade length matching a distance between the hub and the sidewall, and the paddle having a paddle length smaller than the blade length;
wherein:
a distal portion of the blade is flared;
the blade includes a spine extending from the hub to a distal tip of the blade;
the blade includes a first edge positioned on a first side of the spine and a second edge positioned on a second side of the spine opposite the first side;
the first edge has a radius of curvature between the hub and [[a]] the distal tip;
the first edge is flared outward at [[a]] the distal portion of the blade to form a first wing and the second edge is flared outward at the distal portion of the blade to form a second wing opposite the first wing; and
the first edge and the second edge are swept upwards.

Claim 22: A cooking assembly comprising:
a cooking vessel comprising:
a bottom contact portion including a first bore therethrough;
a heating portion spaced above the bottom contact portion and including a second bore therethrough;

a first deflector 
a second deflector 
a mixer located within the cooking vessel, the mixer configured to rotate relative to the heating portion, the mixer including:
a hub and a blade extending radially from the hub, the first and second deflectors extending radially inward from the sidewall toward the hub of the mixer, the first and second deflectors configured to engage the food during mixing operations, the blade rotatable with the hub to engage the heating portion and the sidewall to mix food within the cooking vessel, the blade including a first curved portion and a second curved portion connected by a spine extending from the hub to a tip of the blade along a top portion of the blade; and
a paddle extending radially from the hub opposite the blade, the blade having a blade length matching a distance between the hub and the sidewall, and the paddle having a paddle length smaller than the blade length.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 19, see the reasons for indicating allowable subject matter regarding a similar arrangement of limitations in the Office action mailed 21 July 2021.
Regarding claim 22, Cox (US Pub. 2018/0344090) and Gelfand (US Pub. 2006/0219100) are the most relevant prior art of record. Cox is exemplary of a known type of blade and paddle mixer, and displays in common with other similar art that the blade does not feature two-sided or symmetrical relationship like that invoked by the first and second curved portions of the claim. Gelfand arguably discloses a paddle and a blade with first and second curved portions connected by a spine, but Gelfand isn’t really primed to work with the claimed deflectors because of the tall tips of its blades (see the blades and paddles only in figs. 6 and 7, but not in figs. 4 and 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761